


Exhibit 10(z)(z)

[ex10-zz1491image001.gif]

 

 

HEWLETT-PACKARD COMPANY

<PLAN>

STOCK OPTION AGREEMENT (NON-QUALIFIED)

 

                THIS AGREEMENT, dated <GRANT DATE> (“Grant Date”) between
HEWLETT-PACKARD COMPANY, a Delaware corporation (“Company”), and <EMPNO> <NAME>
(“Employee”), is entered into as follows:

 

WITNESSETH:

 

                WHEREAS, the Company has established the <PLAN> (“Plan”), a copy
of which can be found on the Stock Incentive Program Web Site at:
 http://hrpay11.corp.hp.com/options/portal/stock/stok_opt.htm or by written or
telephonic request to the Company Secretary, and which Plan is made a part
hereof; and

 

                WHEREAS, the HR and Compensation Committee of the Board of
Directors of the Company or its delegate (“Committee”) has determined that the
Employee shall be granted an option under the Plan as hereinafter set forth;

 

                NOW THEREFORE, the parties hereby agree that the Company grants
the Employee an option (“Option”) to purchase <SHARES> shares of its $0.01 par
value voting Common Stock upon the terms and conditions set forth herein.

 

1.                                       This Option is granted under and
pursuant to the Plan and is subject to each and all of the provisions thereof.

 

2.                                       The Option price shall be  <PRICE> per
share.

 

3.                                       This Option is not transferable by the
Employee otherwise than by will or the laws of descent and distribution, and is
exercisable only by the Employee during his lifetime.  This Option may not be
transferred, assigned, pledged or hypothecated by the Employee during his
lifetime, whether by operation of law or otherwise, and is not subject to
execution, attachment or similar process.

 

4.                                       This Option may not be exercised before
the first anniversary of the date hereof, nor may it be exercised as to more
than one-fourth the number of shares covered herein before the second
anniversary hereof, nor may it be exercised as to more than one-half of the
number of shares covered herein before the third anniversary hereof, nor may it
be exercised as to more than three-fourths the number of shares covered herein
before the fourth anniversary hereof.  Notwithstanding the foregoing, this
Option shall be exercisable in full upon the retirement of the Employee because
of age or permanent and total disability, or upon his death.  (vest#2)

 

5.                                       This Option will expire eight (8) years
from the Grant Date, unless sooner terminated or canceled in accordance with the
provisions of the Plan.  This means that this Option must be exercised, if at
all, on or before <EXPIRE DATE>.   The Employee shall be solely responsible for
exercising this Option, if at all, prior to its expiration date.  The Company
shall have no obligation to notify the Employee of this Option’s expiration.

 

6.                                       This Option may be exercised by
delivering to the Secretary of the Company at its head office a written notice
stating the number of shares as to which the Option is exercised; provided,
however, that no such exercise shall be with respect to fewer than twenty-five
(25) shares or the remaining shares covered by the Option if less than
twenty-five.  The written notice must be accompanied by the payment of the full
Option price of such shares.  Payment may be in cash or shares of the Company’s
Common Stock or a combination thereof to the extent permissible under applicable
law; provided, however, that any payment in shares shall be in strict compliance
with all procedural rules established by the Committee.

 

7.                                       All rights of the Employee in this
Option, to the extent that it has not been exercised, shall terminate upon the
death of the Employee (except as hereinafter provided) or termination of his
employment for any reason other than retirement because of age, in accordance
with the Company’s retirement policy, or permanent and total disability, and in
case of such retirement three (3) years from the date thereof; provided,
however, that in the event of the Employee’s death his legal representative or
designated beneficiary shall have the right to exercise all or a portion of the
Employee’s rights under this Agreement within the time prescribed for exercise
after the death of the Employee as provided herein.  The representative or
designee must exercise the Option within one (1) year after the death of the
Employee, and shall be bound by the provisions of the Plan.  In all cases,
however, this Option will expire no later than the expiration date set forth in
Paragraph 5.

 

8.                                       The Employee shall remit to the Company
payment for all applicable withholding taxes, and required social security
contributions at the time the Employee exercises any portion of this Option.  To
the extent that the

 

--------------------------------------------------------------------------------


 

 


Employee’s payment is insufficient, the Employee authorizes the Company, its
Affiliates and Subsidiaries, which are qualified to deduct tax at source, to
deduct  all applicable withholding taxes and social security contributions from
the Employee’s compensation.  The Employee agrees to pay any amounts that cannot
be satisfied from wages or other cash compensation, to the extent permitted by
law.  Alternatively, or in addition, if permissible under local law, Employee
agrees that HP may (1) sell or arrange for the sale of shares of HP common stock
acquired to meet the applicable withholding obligation, and (2) withhold in
shares of HP common stock, provided that HP only withholds the amount of shares
of HP common stock necessary to satisfy the minimum withholding amount.

 

9.                                       By accepting the grant of this Option,
the Employee acknowledges and agrees: (i) that the Plan is discretionary in
nature and may be amended, suspended or terminated by the Company at any time;
(ii) that the grant of this Option is a one-time benefit which does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options; (iii) that all determinations with respect to any such
future grants, including, but not limited to, the times when options shall be
granted, the maximum number of shares subject to each option, the option price,
and the time or times when each option shall be exercisable, will be at the sole
discretion of the Company; (iv) that participation in the Plan is voluntary; (v)
that the Employee’s participation in the Plan shall not create a right to
further employment with the Employee’s employer and shall not interfere with the
ability of the Employee’s employer to terminate the Employee’s employment
relationship at any time with or without cause insofar as permitted by law; 
(vi)  that the value of this Option is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any; (vii)
that this Option is not part of normal or expected compensation, and will not be
included for purposes of calculating any severance, resignation, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law; (viii) that the
vesting of any option ceases upon termination of employment for any reason
except as may otherwise be explicitly provided in the Plan document or this
Agreement; (ix) that this Option has been granted to the Employee in the
Employee’s status as an employee of his employer; and (x) that if the underlying
stock does not increase in value, this Option will have no value.

 

10.                                 The Company will assess its requirements
regarding tax, social insurance and other payroll tax (“tax-related items”)
withholding and reporting in connection with this Option, including the grant,
vesting or exercise of this Option and the sale of shares acquired pursuant to
such exercise.  These requirements may change from time to time as laws or
interpretations change. Regardless of the Company’s actions in this regard, the
Employee acknowledges and agrees that the ultimate liability for any and all
tax-related items is and remains the Employee’s responsibility and liability and
that the Company (i) makes no representations nor undertakings regarding the
treatment of any tax-related items in connection with any aspect of this Option,
including the grant, vesting or exercise of this Option and the subsequent sale
of shares acquired pursuant to such exercise; and (ii) does not commit to
structure the terms or the grant or any aspect of this Option to reduce or
eliminate the Employee’s liability regarding tax-related items.

 

11.                                 By accepting the grant of this Option, the
Employee explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data by and
among, as applicable, the Company, its Subsidiaries, its Affiliates and certain
third parties, for the exclusive purpose of implementing, administering and
managing Employee’s participation in the Plan. The Employee understands that the
Company, its Affiliates, its Subsidiaries and the Employee’s employer hold
certain personal information about the Employee, including, but not limited to,
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of stock awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Employee’s favor, that may be
used for the purpose of implementing, managing and administering the Plan
(“Data”). The Employee further understands that the Company and/or its
Affiliates and/or its Subsidiaries will transfer Data amongst themselves or to
third parties as necessary for the purpose of implementation, administration and
management of the Employee’s participation in the Plan. The Employee understands
that these recipients may be located in the European Economic Area, or
elsewhere, such as the United States and that the recipient country may have
different data privacy laws and protections than Employee’s country. The
Employee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Employee’s participation in the Plan, including any requisite
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of shares on behalf of the Employee, to a broker
or other third party with whom the Employee may elect to deposit any shares of
stock acquired pursuant to the Plan.  Employee understands that Data will be
held only as long as is necessary to implement, administer and manage
participation in the Plan. The Employee understands that he may, at any time,
review Data, require any necessary amendments to it or refuse or withdraw the
consents herein, in any case without cost, by contacting the Company in writing.
The Employee understands that withdrawing consent may affect the Employee’s
ability to participate in the Plan.  For more information on the consequences of

 

--------------------------------------------------------------------------------


 

 


refusing to consent or withdrawing consent, Employee understands that he may
contact an HP local human resources representative.

 

12.                                 The Employee agrees to receive copies of the
Plan, the Plan prospectus and other Plan information, including information
prepared to comply with laws outside the United States, from the Stock Incentive
Program Web Site referenced above and stockholder information, including copies
of any annual report, proxy and Form 10K, from the investor relations section of
the HP web site at www.hp.com.  The Employee acknowledges that copies of the
Plan, Plan prospectus, Plan information and stockholder information are
available upon written or telephonic request to the Company Secretary.

 

13.                                 The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof, and may not  be modified adversely to
the Employee’s interest except by means of a writing signed by the Company and
the Employee.  This Agreement is governed by the laws of the state of Delaware.

 

14.                                 Neither the Plan nor this Agreement nor any
provision under either shall be construed so as to grant the Employee any right
to employment, and it is expressly agreed and understood that employment is
terminable at the will of either party.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

By

 

 

 

Carleton S. Fiorina

 

 

Chairman and CEO

 

 

 

 

By

 

 

 

Ann O. Baskins

 

 

Senior Vice President, General Counsel and Secretary

 

RETAIN THIS AGREEMENT FOR YOUR RECORDS

 

--------------------------------------------------------------------------------

